      Case 1-19-40200-cec             Doc 21       Filed 03/14/19    Entered 03/14/19 10:05:55




UNITED STATES BANKRUPTCY COURT                                      Return Date: April 4, 2019
EASTERN DISTRICT OF NEW YORK                                        Time: 10:00 a.m.
--------------------------------------------------------X
In re:
                                                                    Chapter 13
LUIS CORNEJO                                                        Case No.: 119-40200-608


                           Debtor(s)                                NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS

               PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of
the above captioned estate, will move before the Honorable Carla E. Craig, United States
Bankruptcy Judge, on the 4th day of APRIL, 2019 at 10:00AM, at the United States Bankruptcy
Court located at 271 Cadman Plaza East – Courtroom 3529, Brooklyn, New York 11201, for an
Order pursuant to 11 U.S.C. §§329(b), 330(a)(1)(A), 521, & 1307(c), and Local Bankruptcy Rule
2017, (i) dismissing this case by reason of the debtor(s)’ failure to submit monthly pre-
confirmation payments, failure to provide and/or file documents, failure to appear at §341
meeting of creditors, (ii) disgorging legal fees in full paid by the debtor to debtor’ counsel,
Solomon Rosengarten; (iii) turning disgorged fees over to the Clerk of the Court for
administration of other cases, and (iv) for such other and further relief as this Court deems just
and proper.

                PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be
filed with the Court and served upon the undersigned no later than seven (7) days prior to the
return date of this motion.

Dated: Islandia, New York                                   Yours, etc.
       March 14, 2019
                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900

To:     Office of the United States Trustee
        Luis Cornejo
        Solomon Rosengarten, Esq., Attorney for Debtor(s)
        Rushmore Loan Management Services, LLC, Creditor
      Case 1-19-40200-cec             Doc 21       Filed 03/14/19    Entered 03/14/19 10:05:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X           tmm1634
In re:
                                                                    Chapter 13
LUIS CORNEJO                                                        Case No.: 119-40200-608


                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee in the above captioned estate,
respectfully represents as follows:

           1. The debtor(s) filed a petition under the provisions of 11 U.S.C. Chapter 13 on
January 10, 2019, and thereafter MICHAEL J. MACCO was duly appointed and has qualified as
Trustee.

           2. As of the date of this motion, the debtor(s) has failed to submit any monthly pre-
confirmation payments to the Trustee.

             3. In addition, as of this date the debtor(s) has failed to file a Chapter 13 Plan, within
the fifteen (15) day period required under the Bankruptcy Code.

           4. Furthermore, as of this date the debtor has failed to provide the Trustee with
copies of previous year’s State and Federal Tax Returns; all filings required under Section 521;
and all mandatory disclosure documentation as set forth in Local Bankruptcy Rule 2003-1.

           5. Moreover, the debtor failed to appear at the initial §341 meeting of creditors,
held on February 20, 2049 at 10:00 a.m.

            6. The debtors’ counsel, Solomon Rosengarten also failed to appear on the debtor’s
behalf at the §341 meeting of creditors, held on February 20, 2049 at 10:00 a.m.

         7. In addition, the debtor’s attorney failed to file the Disclosure of Attorney
Compensation.

             8. Section 329(b) of the Bankruptcy Code clearly states, as follows:

                 “If such compensation exceeds the reasonable value of any such
                 services the court may cancel any such agreement, or order the
                 return of any such payment, to the extent excessive, …”

             9. Section 330(a)(1)(A) of the Bankruptcy Code clearly states, as follows:

                 “After notice to the parties in interest and the United States
                 Trustee and a hearing, and subject to sections 326, 328, and 329,
                 the court may award to a trustee, an examiner, a professional
      Case 1-19-40200-cec           Doc 21     Filed 03/14/19      Entered 03/14/19 10:05:55




                 person employed under section 327 or 1103 – reasonable
                 compensation for actual, necessary services rendered by the
                 trustee, examiner, professional person, or attorney and by any
                 paraprofessional person employed by any such person; and []”

           10. The Trustee recommends that Mr. Rosengarten be directed to file a 2016(b)
Statement of Pre-petition legal fees and that these legal fees be disgorged in full,
and turned over to the Clerk of the Court for administration of other cases.

             11. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

               WHEREFORE, the Trustee requests for an Order pursuant to the provisions of
11 U.S.C. §§329(b), 330(a)(1)(A), 521, & 1307(c), and Local Bankruptcy Rule 2017, (i)
dismissing this case, (ii) disgorging legal fees in full paid by the debtor to debtor’ counsel,
Solomon Rosengarten, (iii) turning disgorged fees over to the Clerk of the Court for
administration of other cases, and (iv) for such other and further relief as this Court deems just
and proper.


Dated: Islandia, New York
       March 14, 2019                                    /s/ Michael J. Macco
                                                         Michael J. Macco, Chapter 13 Trustee
                                                         2950 Express Drive South, Suite 109
                                                         Islandia, NY 11749
                                                         (631) 549-7900
       Case 1-19-40200-cec                  Doc 21    Filed 03/14/19   Entered 03/14/19 10:05:55




STATE OF NEW YORK                       )
COUNTY OF SUFFOLK                       )      ss.:

                 LONI BRAGIN, being duly sworn, deposes and says: deponent is not a party to
this action, is over 18 years of age, and resides in Suffolk County, New York.

                    On March 14, 2019, deponent served the within:

                                       NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by
depositing a true copy of same, enclosed in a post-paid, properly addressed wrapper in an official
depository under the exclusive care and custody of the United States Postal Service within the
State of New York:

Luis Cornejo
96-17- 134th Avenue
Ozone Park, NY 11417

Rushmore Loan Management Services, LLC
c/o Gross Polowy, LLC
1775 Wehrle Drive, Ste. 100
Williamsville, NY 14221

And upon the following parties, by the email-address designated by said parties for that purpose;

Office of the United States Trustee
USTP.Region02.BR.TFRTDR@usdoj.gov

Solomon Rosengarten Esq.
Attorney for Debtor(s)
VOKMA@aol.com


                                                              /s/ Loni Bragin
                                                              LONI BRAGIN
Sworn to before me this
14th day of MARCH, 2019

/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
